                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 20-61135-CIV-SINGHAL/Valle

SAMANTHA BARRETT,

       Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,

     Defendant.
__________________________________________/

                                         ORDER

       THIS CAUSE is before the Court on the Plaintiff’s Unopposed Petition for

Attorney’s Fees Pursuant to the Equal Access to Justice Act, 28 U.C.S.A. Section 2412(d)

(DE [30]) and the Report and Recommendation on Plaintiff’s Unopposed Petition for

Attorney’s Fees (“Report & Recommendation”) (DE [31]). Under the Equal Access to

Justice Act, a court generally must award reasonable attorney’s fees to any party

prevailing in litigation against the United States, unless the United States’ position was

“substantially justified” or “special circumstances make an award unjust.” See 28 U.S.C.

§ 2412(d)(1)(A). Defendant does not oppose Plaintiff’s motion and does not dispute

Plaintiff is the prevailing party.   No objections to the magistrate judge’s Report &

Recommendation (DE [31]) have been filed, thus, the Court reviews the Report &

Recommendation (DE [31]) for clear error. See Fed. R. Civ. P. 72. The Report &

Recommendation (DE [31]) find Plaintiff’s request for attorney’s fees is reasonable. See

Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988).

Accordingly, it is hereby
      ORDERED AND ADJUDGED that the magistrate judge’s Report and

Recommendation on Plaintiff’s Unopposed Petition for Attorney’s Fees (DE [31]) is

ADOPTED. Plaintiff’s Unopposed Petition for Attorney’s Fees Pursuant to the Equal

Access to Justice Act, 28 U.C.S.A. Section 2412(d) (DE [30]) is GRANTED. Plaintiff is

awarded a total of $4,810.67 in fees, to be paid to Plaintiff’s counsel once the U.S.

Department of the Treasury determines that Plaintiff owes no debt to the United States.

The Clerk of Court is directed to CLOSE this case and DENY AS MOOT any pending

motions.

      DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 13th day of

July 2021.




Copies furnished to counsel of record via CM/ECF




                                          2
